

95 HR 5289 IH: Assistance for Firms Harmed by Tariffs on Exports Act
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5289IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2021Mr. Schneider introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Trade Act of 1974 to provide adjustment assistance to firms adversely affected by reduced exports resulting from tariffs imposed as retaliation for United States tariff increases, and for other purposes.1.Short titleThis Act may be cited as the Assistance for Firms Harmed by Tariffs on Exports Act.2.Adjustment assistance for firmsSubparagraph (C) of section 251(c)(1) of the Trade Act of 1974 (19 U.S.C. 2341) is amended to read as follows:(C)either—(i)increases of imports of articles or services like or directly competitive with articles which are produced or services which are supplied by such firm contributed importantly to such total or partial separation, or threat thereof, and to such decline in sales or production; or(ii)(I)exports of articles or services produced or supplied by such firm have decreased as a result, in whole or in part, from tariffs imposed on such exports by a foreign country in response to United States tariffs imposed on the imports of such country pursuant to an action taken under the authority of—(aa)section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862);(bb)section 301 of the Trade Act of 1974 (19 U.S.C. 2411); or(cc)the International Emergency Economic Powers Act (Public Law 95–223); and(II)the decrease in such exports contributed importantly to such total or partial separation, or threat thereof, and to such decline in sales or production..